



Exhibit 10.6
Amendment Number Three to the
Executive Deferred Compensation Plan
for Oscar Schmidt
(Effective July 1, 2009)
The Executive Deferred Compensation Plan for Oscar Schmidt (the “Plan”) is
hereby amended, effective upon the approval by the Compensation Committee or the
Board of Directors of MetLife, Inc. of the Participant’s appointment to an
Executive Officer position, as follows:
I.
Section 5.1 shall be replaced with the following:



Except as otherwise provided in this Section 5, the Participant will be credited
with Deferred Compensation on or about April 1 of each calendar year in the
amount of 7% of his benefitable earnings, as such earnings are defined under the
MetLife 401(k) Plan. Notwithstanding the foregoing, effective upon the
appointment of the Participant to an Executive Officer position under Title 17,
Section 240.3b-7 of the U.S. Code of Federal Regulations, the Participant will
not be credited with any additional Deferred Compensation.


II.
Section 6 shall be replaced with the following:



Interest on Deferred Compensation. Interest Credits shall be applied to the
Participant’s Deferred Compensation on a daily basis in the amount of the fixed
rate or stable value fund that exists under the MetLife Auxiliary Match Plan at
the time the Deferred Compensation credited to the Participant’s account. The
amount of Interest Credits applied to the Participant’s account shall be subject
to prospective change at any time in the sole discretion of the Plan
Administrator. Notwithstanding the foregoing, effective upon the appointment of
the Participant to an Executive Officer position under Title 17, Section
240.3b-7 of the U.S. Code of Federal Regulations, no further Interest Credits
shall be applied to the Participant’s account.


In Witness Whereof, MetLife Group, Inc. has caused this amendment to be executed
by an officer thereunto duly authorized as of the date set forth below.
METLIFE, INC., AS SOLE SHAREHOLDER OF METLIFE GROUP, INC
By:/s/ Susan M.
Podlogar                                                                                                                             
Print Name: Susan Podlogar      
MetLife, Inc. Title: EVP + CHRO
Date: April 24, 2018
Witnessed by: /s/Kathryn Kessel
Acknowledged
/s/Oscar Schmidt
Oscar Schmidt
04/27/2018








